UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-5061



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


RONALD SAMUEL JACKSON, a/k/a Young,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James C. Turk, Senior
District Judge. (CR-03-93)


Submitted:   January 4, 2006                 Decided:   February 7, 2006


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marc Seguinot, THE HELEIN LAW GROUP, L.L.P., McLean, Virginia, for
Appellant. John L. Brownlee, United States Attorney, William F.
Gould, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ronald Jackson appeals his jury conviction and sentence for

one count of conspiracy to distribute and to possess with the

intent to distribute fifty grams or more of cocaine base (crack),

21 U.S.C. §§ 841(b)(1)(A) and 846.         The district court sentenced

Jackson to 240 months’ imprisonment.        On appeal, Jackson presses

several claims.     After thoroughly reviewing the record, we affirm

Jackson’s conviction and sentence.

      Jackson first claims that the district court erroneously

allowed the government to strike the only African-American juror in

violation of Batson v. Kentucky, 476 U.S. 79 (1986).               Great

deference is given to a district court’s determination of whether

a peremptory challenge was based on a discriminatory motive and the

court’s ruling is reviewed for clear error.        Jones v. Plaster, 57

F.3d 417, 421 (4th Cir. 1995).         Generally, a Batson challenge

consists of three steps: (1) the defendant makes a prima facie

showing; (2) the government offers a race-neutral explanation; and

(3) the district court decides whether the defendant has carried

his burden of proving purposeful discrimination.        United States v.

Barnette, 211 F.3d 803, 812 (4th Cir. 2000).        “Once a prosecutor

has   offered   a   race-neutral    explanation   for   the   peremptory

challenges and the trial court has ruled on the ultimate question

of intentional discrimination, the preliminary issue of whether the

defendant had made a prima facie showing becomes moot.”        Hernandez


                                   - 2 -
v. New York, 500 U.S. 352, 359 (1991) (plurality opinion).                  “At

this step of the inquiry, the issue is the facial validity of the

prosecutor’s     explanation.        Unless   a   discriminatory   intent   is

inherent in the prosecutor’s explanation, the reason offered will

be deemed race neutral.”        Id. at 360.

     The government’s proffered explanation was that it struck the

juror in question because: (1) “she did not answer any questions

[during voir dire]”; (2) she told the clerk that she was “single,

but yet she [gave] a spouse’s occupation”; (3) she was “older”; and

(4) she did not appear to be “following what was going on.”             (J.A.

115).    The government’s explanation unquestionably satisfies the

second   step.      Indeed,    the    district    court   expressed   similar

reservations concerning the struck juror when it commented that it

“wondered, too, a little bit, whether or not she followed the

questions or whatnot.”        (J.A. 117).

     Turning to the third step in the inquiry, we review only for

clear error the district court’s finding that Jackson failed to

carry his burden of proving purposeful discrimination.             Jones, 57

F.3d at 421.     Jackson offered no meaningful evidence in support of

his conclusory allegations of racial motivation.               Based on our

review of the record in this case, the district court did not

clearly err in denying Jackson’s Batson motion.

     Jackson next claims that there is insufficient evidence in the

record to support his conspiracy conviction. The jury’s verdict in


                                     - 3 -
this case must be sustained if there is substantial evidence,

taking the view most favorable to the government, to support it.

Glasser v. United States, 315 U.S. 60, 80 (1942).         “[S]ubstantial

evidence is evidence that a reasonable finder of fact could accept

as adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.” United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996) (en banc).         In evaluating the sufficiency

of the evidence, this court does not review the credibility of the

witnesses and assumes that the jury resolved contradictions in

testimony in favor of the government.         United States v. Romer, 148

F.3d 359, 364 (4th Cir. 1998).         “To prove a conspiracy under 21

U.S.C. § 846, the government must prove (1) an agreement between

two or more persons to engage in conduct that violates a federal

drug law, (2) the defendant’s knowledge of the conspiracy, and (3)

the   defendant’s   knowing   and    voluntary    participation    in   the

conspiracy.”   United States v. Strickland, 245 F.3d 368, 384-85

(4th Cir. 2001).

      After thoroughly reviewing the record, we find the evidence

sufficient to support Jackson’s conspiracy conviction.            Multiple

witnesses testified that Jackson participated in a conspiracy to

distribute and to possess with the intent to distribute fifty or

more grams of crack.     One of the witnesses testified concerning

Jackson’s role in a controlled buy that led to both of their

arrests.   Moreover, a law enforcement officer testified that he


                                    - 4 -
witnessed the controlled buy and recovered money used in the

controlled buy from Jackson after his arrest.               The record also

contains evidence demonstrating that Jackson disposed of an item

upon his arrest that contained a large amount of crack.              This item

tested positive for crack and weighed over fifty grams.

      Finally, relying on Section 4A1.3(b) of the United States

Sentencing Guidelines (USSG), Jackson argues that his criminal

history,     which     included     a    prior   drug    felony    conviction,

substantially over-represented the seriousness of his criminal

history and, therefore, the district court should have found his

criminal history category to be II instead of III.                Any error in

this regard is harmless because Jackson was sentenced to the

statutory minimum sentence of twenty years pursuant to 21 U.S.C.

§ 841(b)(1)(A). See USSG § 5G1.1(b) (“Where a statutorily required

minimum sentence is greater than the maximum of the applicable

guideline range, the statutorily required minimum sentence shall be

the   guideline      sentence.”).        Consequently,   Jackson’s    criminal

history category has no bearing on the appropriateness of his

sentence.*




      *
      On November 10, 2005, Jackson filed a motion for leave to
file a supplemental brief. On November 28, 2005, Jackson filed,
pro se, a series of materials which we construe as a motion for
leave to file a pro se supplemental brief. The court grants both
of these motions. After reviewing the motions, we conclude that
all of the arguments raised therein are without merit.

                                        - 5 -
     For the reasons stated herein, we affirm Jackson’s conviction

and sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 6 -